Citation Nr: 0501330	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  98-19 662A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Emory Givens, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from August 1958 to 
April 1981.  He died in July 1997 of non-small cell lung 
cancer and the metastases thereof.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by which the 
RO denied service connection for the cause of the veteran's 
death.  This matter was remanded in October 1999 for further 
development.  In January 2001, the Board denied the claim of 
service connection for the cause of the veteran's death.  The 
appellant appealed.  In an order dated in November 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion for remand and vacated the Board's 
January 2001 decision.  In August 2002, the Board remanded 
this matter for additional development to include arranging 
for a VA physician to review the medical records contained in 
the claims folder and render an opinion as to whether the 
fatal non-small cell lung cancer was etiologically related to 
the veteran's period of service or any disorder noted 
therein, or was caused or chronically worsened by the 
veteran's service-connected skin disability or pes planus.

A medical note dated in November 2003 reflects that a 
physician reviewed the veteran's medical chart page by page, 
and concluded that the non-small cell lung cancer was most 
likely related to the veteran's smoking, and not another 
cause.  According to the reviewer, the claims file does not 
provide a reason to conclude that the veteran's smoking 
directly resulted from his service, although it was felt that 
it may have begun during service.  The reviewer concluded 
that the non-small cell lung cancer was not etiologically 
related to the veteran's military service, but rather to his 
smoking behavior whenever it may have begun.  The reviewer 
also concluded that the non-small cell lung cancer was not at 
all related to the dermatitis or to the pes planus.

While the service medical records do not reveal tobacco use 
during service, a July 1988 VA progress note shows a history 
of smoking one pack of cigarettes per day for 20 years.  An 
August 1988 progress note reflects a history of cigarette use 
of one pack per day for two years, and a discharge summary 
dated in August 1988 similarly reflects a history of smoking 
one pack per day for two years.  A May 1997 VA consultation 
sheet shows a social history of tobacco use.  The November 
2003 reviewer also indicated that there was evidence of 
tobacco use for 30 years or so.  Therefore, the record does 
suggest tobacco use that may have begun during military 
service.

As the appellant's claim was submitted in August 1997, the 
prohibitions against tobacco-related claims found at 38 
U.S.C.A. § 1103 are not applicable.  Prior to that 
provision's enactment, claims were adjudicated in accordance 
with VAOPGCPREC 2-93, which provided that a determination of 
whether nicotine dependence may be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles, and that 
service connection may be established for a disability or 
death if the evidence establishes that the underlying disease 
or injury was caused by tobacco use during service.  
VAOPGCPREC 19-97 held that secondary service connection for 
death or disability attributable to tobacco use subsequent to 
military service could be established based on nicotine 
addiction that had arisen in service if the addiction was the 
proximate cause of the death or disability.  See 38 C.F.R. § 
3.310 (2003).  That opinion noted that the VA Under Secretary 
for Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  See Davis v. West, 13 Vet. App. 178, 183 
(1999).  Considering these instructions regarding the manner 
in which claims based on tobacco use are to be adjudicated, 
and given the VA reviewer's opinion, along with the other 
evidence suggesting tobacco use during the veteran's period 
of military service and since, additional development was 
held to be warranted in order to afford the appellant notice 
as to the evidence needed to substantiate her claim under 
this tobacco-use theory, notice of the applicable law, and to 
allow the RO to readjudicate under this theory.  (The Board 
found that, given the November 2003 opinion evidence, this 
theory of entitlement was reasonably raised by the record.)  

The case was accordingly remanded to the RO in March 2004 
with instructions to review the claims file and ensure that 
notification and any additional development action required 
by the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA) were completed as to the 
tobacco-use theory of service connection for the veteran's 
cause of death.  The RO was specifically tasked with asking 
the appellant to provide any lay evidence she may have as to 
the veteran's use of tobacco during and after his period of 
military service.  The RO was also to have had the veteran's 
claims file reviewed again by a VA physician, including any 
newly obtained evidence, and if tobacco use during service 
was suggested, to determine the medical probabilities that 
his fatal non-small cell lung cancer was attributable to any 
nicotine dependence that arose as a result of the veteran's 
tobacco use during service.

The record shows that, on remand, in April 2004 the RO twice 
attempted to contact the appellant by mail to request any lay 
evidence of smoking by the veteran in service.  Both letters 
were apparently sent to incorrect addresses, and were 
returned by the Postal Service.  In May 2004 the RO contacted 
the appellant's representative by mail, informing him that 
the letters had been returned, and requesting the appellant's 
current address.  The appellant's representative responded in 
June 2004, providing the appellant's current mailing address, 
and noting that the new address had been provided in an 
earlier submission.

The record does not indicate that the April 2004 request, 
reflecting the Board's remand tasking, was ever re-sent to 
the appellant at the correct address.  In September 2004 the 
RO issued a supplemental statement of the case (SSOC), and 
gave the appellant an opportunity to respond.  In a letter to 
the appellant dated in November 2004, the RO informed her 
that the case was being returned to the Board, and provided 
instruction for submitting any additional evidence.  

Further, there is no evidence of record that the RO ever 
sought to obtain the VA medical opinion requested in the 
remand.  Thus, neither of the tasks requested in the March 
2004 Board remand was accomplished.

The Court has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issue on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2003).

(It now appears from a submission by the appellant that she 
remarried on or after March 27, 2000.  Consequently, she was 
a "surviving spouse" of the veteran at the time she filed 
her claim in 1997.  38 U.S.C.A. § 101(3) (West 2002).)

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims 
file and ensure that notification 
and any additional development 
action required by the regulations 
implementing the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed, with specific attention 
given to the tobacco-use theory of 
service connection for the cause of 
the veteran's death. 38 C.F.R. § 
3.159.  In particular, the appellant 
should be asked to provide any lay 
evidence she may have as to the 
veteran's use of tobacco prior to, 
during, and after his period of 
military service.

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the VA physician 
who provided the November 2003 
opinion, if available, to review the 
claims files again, including any 
newly obtained evidence.  (If the 
same reviewer is not available, 
another reviewer should be asked to 
conduct the review.)  The reviewing 
physician should determine the 
medical probabilities that the 
veteran's fatal non-small cell lung 
cancer was attributable to any 
nicotine dependence that arose as a 
result of the veteran's tobacco use 
during service.  The reviewer should 
explain in detail his/her rationale 
for any opinion rendered. 

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the appellant and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

